 INTERNATIONAL ASSOCIATIONOF MACHINISTS307when he may be transferred back to his former position,we find' nomerit in this contention.Accordingly, we find thatHogan is a super-visor asdefined in the Act—The record shows that employee Robinson was advised that : Hoganhad a petition which was being signed by the employees to support :adecertification petition; thereafter Robinson went to Hogan's homefor the purpose of signing such petition; Hogan gave Robinson thepetition to sign, which Robinson did; all of this occurred in July 1957,at which -time Hogan had been a supervisoryforeman for 2 months;and thereafter on- July 25, 1957, the petition in question was sub-mitted to the -Board by the Petitioner as evidence of his, slowing-;9finterest, in support of the instant petition filed on that date.It thus appears that the Employer, by ,and through Foreman Ho-gan, a supervisor, procured signatures for'the required showing ofinterestin support -of the instant petition. In view of this directparticipation by the Employer in the -filing of -this decertificationpetition, we find that the Employer improperly assisted the Petitionerin filing- such, a petition, and that the rights ofthe employeesto filesuch petitions under Section 9 (c) (1) (A) have been therebyabridged.'Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]1 SeeConsolidated Blenders,Inc.,118 NLRB515;Bond Stores,Inc.,116 NLRB 1929;Gold Bond,Inc.,107 NLRB 1059.-International Association-ofMachinists,Lodge 942,AFL-CIOandAlloy Manufacturing Company, a partnership composed ofJohn A.Novell and Henry L. Peirone.Case No. 19-CB-430.November 4,1957DECISION AND ORDEROn January 15, 1957, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the-Charging Party filed excep-tions to the Intermediate Report and a supporting brief, and the Gen-'eralCounsel filed a brief supporting the Intermediate Report.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was I committed. The1 The RespondentUnionfiled no exceptions,but requested oral argument.This requestis hereby denied.119 NLRB No. 38. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDrulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, recommendations, and conclu-sionsof the Trial Examiner, with the following additions andmodifications.1.The Trial Examiner found that by its conduct in picketing thepremises of the Alloy Manufacturing Company with an object ofobtaining exclusive recognition at a time when it did not represent amajority of Alloy's employees, the Respondent Union violated Section8 (b) (1) (A) of the statute. No exceptions have been filed to thisconclusion.The Trial Examiner's findings of fact, preliminary to hisconclusion of law, are amply supported by the record.Moreover, hisconclusion comports with our decision inCurtis Brothers,119 NLRB232.Accordingly we find, as did the Trial Examiner, that theRespondent violated Section 8 (b) (1) (A) by picketing Alloy forexclusiverecognition when it representedno morethan a minority ofemployees.'2.The Trial Examiner also found, as alleged in the complaint, thatthe Respondent's picketing activity, aimed at winning a union shopfrom the Alloy Company despite the Union's minoritystatus, consti-tuted a violation of Section 8 (b) (2) of the Act. No exceptions werefiled to this finding.For the reason stated by the Trial Examiner in hisIntermediate Report, we agree with his conclusion on this Section8 (b) (2) element of the complaint.The complaint also alleges that the Respondent's picketing for aunionshop in the circumstances of this case violated Section 8 (b) (1)(A).The Trial Examiner found no merit in this allegation.We dis-agree.Concession by an employer of a union-shop agreement to aunion necessarily presupposes recognition of that union as the exclu-sive representative of all the employees, and we have already ruledin the companionCurtis Brotherscase that minority picketing forexclusive recognition is unlawful.Those same underlying considera-tions explicated in theCurtis Brothersdecision leading to the conclu-sion that picketing for exclusive recognition restrains and coerceswithin the meaning of Section 8 (b) (1) (A) apply with equal forceto picketing by a minority union for purposes of obtaininga union-shop agreement.Without repeating the explicit rationale, therefore,we find, as alleged in the complaint, that the Respondent Union'spicketing for a union shop constituted a violation of Section 8 (b)(1) (A).'a Member Jenkins, who concurred specially in theCurtisdecision, limited his concurrencetherein to the unlawful picketing after a decertification election, which he believed to bethe issue raised by the complaint inCurtis.As the complaint in the. instant case isbroader in that it covers all picketing for an illegal objective regardless of whether therehas been an election, he therefore subscribes fully to the opinion herein.3 To the extent that the Board's decision inNational Maritime Union of America (TheTexas Company),78 NLRB 971,is inconsistent herewith,that decision is hereby overruled. INTERNATIONAL ASSOCIATION OF MACHINISTS309-3.In addition to picketing Alloy's premises for exclusive recog-nition, the Respondent Union made appeals to the Company's cus-tomers not to do business with Alloy, and placed Alloy's name onthe Respondent's "We Do Not Patronize" list. The Trial Examinerrefused to find that by this further conduct the Respondent also vio-lated Section 8 (b) (1) (A).Alloy, the Charging Party, exceptsto this conclusion of the Trial Examiner and argues essentially thatboth.the appeals to customers and the unfair listing of the AlloyCompany were "merely a part of the master plan of coercion,identical in intent to picketing. . . ."This particular aspect of theGeneral Counsel's case must now be evaluated in the light of ourconcurrent finding that picketing for exclusive recognition by a minor-ity union restrains and coerces within the meaning of Section 8 (b)(1) (A). As stated in theCurtis Brothersdecision, "coercion" existsin the fact that "the union seeks to cause economic loss to the businessduring the period that the employer refuses to comply with theunion's demands.And the employees who choose to continue working,while the union is applying this economic hurt to the employer,cannot escape a share of the damage caused to the business on whichtheir livelihood depends."As the restraint and coercion brought to play upon employees isan economic one through curtailment or extinction of their employer'sbusiness, it is not really material whether the pressure is appliedthrough the act of picketing, and thereby hurting the business, orby other equally direct and effective techniques.Thus, appeals toconsumers and "we do not patronize" lists contain the same threatsto the employees' livelihood as does picketing.Like picketing, theyare concededly aimed at hurting the employer economically by black-listing him in the estimation of those persons among whom he earnshis living, and whose dealings support his business operations.And,as in the case of picketing, to the extent that the employer suffersthe economic loss that the union seeks to inflict, the employees'earnings are threatened with diminution, and their very jobs en-dangered.We see no basis for distinguishing appeals made orallyto consumers or away from an employer's premises from the selfsameappeals addressed to consumers by way of a picket line. The intendedand necessary effect of each type of appeal is the same-to threatenthe employer's business and necessarily the employees' job security.In these circumstances, we find, contrary to the Trial Examiner,that these customer appeals and the publication of the "WE DO NOTPatronize" list were not expressions of "views, argument, or opinion"which Section 8 (c) protects. It is clear to us that, by resorting tothese techniques to achieve the same unlawful objective that thepicketing sought to attain, the Respondent was doing more thanexercising a right of free speech.As with the picketing, it was 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDactually utilizing its economic power to force the Company to recog-nize it asthe exclusive bargaining representative of the Company'semployees in utter disregard of the employees' statutory right toselect their own bargaining representative.As the Supreme Courtobserved inGiboney v. Empire Storage and Ice Company,'Nor can we say that the publication here should not have beenrestrained because of the possibility of separating the picket-ing conduct into illegal and legal parts. [Citation]For theplacards were to effectuate the purposes of an unlawful com-bination, and their sole, unlawful immediate objective was toinduce . . . [the Company] to violate the Missouri law byacquiescing in unlawful demands. . . . It is true that the agree-ments and course of conduct here were as in most instancesbrought about through speaking or writing.But it has neverbeen deemed an abridgment of freedom of speech or press tomake a course of conduct illegal merely because the conductwas in part initiated, evidenced, or carried out by means oflanguage, either spoken,written,orprinted.[Emphasissupplied.]In the present case, the Respondent, intent on securing exclusiverecognition from the Company, despite the fact that the Respondentdid not represent a majority of the employees, engaged in a courseof conduct consisting of customer appeals and the publication of a"WE DO NOT Patronize" list, as well as picketing.. Accordingly,and for the same reasons that we have found the picketing inCurtisBrothersand here to be in violation of Section 8 kb) (1) (A), wefind that the customer appeals and the publication of the "WE DONOT Patronize" list also violated that section of the Act.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,InternationalAssociation of Machinists,Lodge 942,AFL-CIO,and its oflilcers,representatives,agents, successors,and assigns,shall:A 336 U. S. 490, 502.B SeeCapital Service, Inc.,d/b/a Danish Maid Bakeryv.N. L. R. B.,204F. 2d 848, 853(C. A. 9, 1953),where theCourt of Appeals for the Ninth Circuitsaid : "Nothing couldmore strongly restrain Service's employees from retainingtheir non-union status or coercethem into joining theBakery Unionthan stopping or making intermittent their employ-ment by picketing with appealsto persuade the public to boycottthe products of theirwork....Here is more thanan appealto theemployeesto persuadetheiraction.Hereis successful economic coercion tending to prevent them from exercisingtheirright to work,by diminishing the public consumptionof the productof their work." INTERNATIONAL ASSOCIATION OF MACHINISTS3111.Cease and desist from :(a)Restraining or coercing employees of Alloy ManufacturingCompany in the exercise of the rights guaranteed in Section 7 of theAct.(b)Attempting to cause Alloy, by means of picketing or bythreatening;. todivert business from Alloy, to discriminateagainstAlloy's employees in violation of Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in the Respondent Union's businessoffices, meetinghalls, and all places where notices to its members arecustomarily posted, copies of the notice attached hereto marked"Appendix." 6 Copies of said notice, to be furnished by the RegionalDirector for the Nineteenth Region, shall, after being duly signedby official representatives of the Respondent Union, be posted by theRespondent immediately upon receipt thereof and be maintained by itfor sixty (60) consecutive days thereafter.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Mail signed copies of the notice attached hereto marked "Ap-pendix" to the Regional Director for the Nineteenth Region for post-ing,Alloy Manufacturing Company willing, at all locations wherenotices to the Company's employees are customarily posted.Copiesof said notice, to be furnished by the Regional Director for theNineteenth Region, shall, after being duly signed by authorized rep-resentatives of the Respondent, be forthwith returned to the RegionalDirector for such posting.(c)Notify the Regional Director for the NineteenthRegion inwriting, within ten (10) days from the date of this Order, as to thesteps the Respondent has taken to comply herewith.MEMBERMURDOCK,dissenting :This is another case in which a majority of the Board applies andextends the novel theory that peaceful picketing constitutescoercionwithin the meaning of Section 8 (b) (1) (A) because the majorityfinds its object to be improper. It is a further illustration of theserious andfar-reaching consequences of that theory. I dissentedfromthe adoption of the theory in theCurtis Brotherscase, and Idissent from its extension in this one.Here the majority finds, as did the Trial Examiner in the case, thatpicketing and threats against an employer of other economic pressure6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDby a minority union for the purpose of obtaining a union shop violatesSection 8(b) (2) of the Act,and that picketing,though peaceful,by a minority union for the purpose of obtaining recognition violatesSection8 (b) (1) (A)of the Act.The majority further finds, al-though the Trial Examiner failed to make such a finding, that peace-ful picketing by a minority union for the purpose of obtaining aunion shop violates Section 8(b) (1) (A). Inasmuch as no excep-tions were filed to the Trial Examiner's findings with respect to the8 (b) (2) and 8(b) (1) (A) violation or to his failure to find an8 (b) (1) (A)violation on the basis of picketing for a union shop,I see no reason to passupon these issues.'However, as the majority's8 (b) (1) (A)findings arebasedupon the theory of coercion adoptedin theCurtiscase-that peacefulpicketingfor recognition by a unionconstitutes coercion under Section8 (b) (1) (A)-I do not agreewith the rationale of the findings.I have already set forth the reasonsfor my opposition to this theory in a dissenting opinion, inCurtis.As there stated,I would adhere to the decision of the Board in theNationalMaritimeUnioncase 8 which the majority now expresslyoverrules insofar as it bears on this issue as it did by implication intheCurtiscase.The majority also, by an extension of theCurtistheory of coercion,reverses the Trial Examiner to find that appealing tocustomersnotto do business with an employer and placing an employer on a "WeDo Not Patronize"list coerces employees within the meaning of Sec-tion 8(b) (1) (A). This is an even more extreme position than thatthe majority takes inCurtis.Repeating the view that coercion exists in the possibility of eco-nomic loss to employees through curtailment of their employer'sbusiness,the majority leaps to the further conclusion that the typeof pressure exerted or against whom is immaterial.No matter howremote the pressure,no matter whether by speech or otherwise, mycolleagues reason, the inherent threat to the employees'livelihoodremains the same.So they state, "We see no basis for distinguish-ing appeals made orally to consumers or away from an employer'spremises from the selfsame appeals addressed to consumers by way ofa picket line."The extremity of such a position is obvious.Apartfrom the indirectness of this type pressure on employees and thepossibility that employees may not even know of its application, oralappeals and listing of an employer on an unfair list merely constitutearguments to consumers that they should not patronize the employerbecause of his methods of doing business.They are clearly expres-sions of "views,argument,or opinion"which are specifically protected7 See Section 10 (c) of the Act.6 78 NLRB 971. INTERNATIONAL ASSOCIATION OF MACHINISTS313by Section 8 (c) of the Act unless they contain threats of reprisalor force or promise of benefit.My colleagues cite and quote from the Supreme Court's decision intheGiboneycase to support their disregard of Section 8 (c) in findingthat the oral and printed appeals to consumers constitute a violationof Section 8 (b) (1) (A) of the Act. TheGiboneycase is distinguish-able from the instant case.There the union,wholly apart from thepicketinginvolved, was engaged in a "course of conduct" whichviolated the Missouri anti-trade-restraint law because it "set aboutto obtain from all Kansas City wholesale ice distributors agreementsthat they would not sell ice to nonunion peddlers." It successfullybrought all the wholesalers into this illegal combination in restraintof trade except Empire.When Empire refused to become a partythe union picketed it.The issue of the case, as phrased by the Court,was the constitutionalpowerof the State "to enjoin union membersfrom peaceful picketing carried on as an essential and inseparablepart ofa course of conduct which is in violation of the State law."[Emphasis supplied.]By contrast in the instant case, the union wasnot engaged in any acts or "course of conduct" violative of law ofwhich the picketing or unfair lists at issue here could be found an"essential and inseparable part."It is also to be noted that the majority has omitted the very im-portant key sentence which precedes the portion of theGiboneyde-cision quoted in the majority draft.That sentence reads :Butplacardsused as an essential and inseparable part of agraveoffenseagainst an important public law cannotimmunizethatunlawful conduct from State control. [Emphasis supplied.]It is plain that the "grave offense" to which the Court was referringwas the general conspiracy in restraint of trade promoted by theunion with wholesale ice distributors, which preceded the picketingof Empire. In content and in context, it is plain that the portionof theGiboneydecision quoted in the majority draft was intendedto do no more than reject the position that because placards area form of speech, and the pickets carried placards, the picketing wasimmune from being enjoined. Rather than being separable from the"grave offense," the Court pointed out that all of the union's activi-ties, including the picketing, "constituted a single and integratedcourse of conduct, which was in violation of Missouri's valid law.In this situation, the injunction did no more than enjoin an offenseagainst Missouri law, a felony."Not only was the picketing in the instant case carried on in acontext free of any violation of the Act, but the "Do Not Patronize" 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDlist distributed generally as partof a consumerboycott was itselfgeographically and otherwise separate from the picketing.Giboneydid not involve such separable conduct.Although the Supreme Courtin more recent times seems to hold that picketing has aspects tran-scending mere speech, which make it subject to regulation, an unfairor "Do Not Patronize" list is only pure speech, and grave constitu-tional questions would exist on theissueof power to prohibitits use.However, the immediateissuehere is not one of power to enjoin them,but of statutory interpretation-Did Congress intend by Section 8(b) (1) (A) to proscribe the use of consumer appeals "away froman employer's premises" by such means as "Do Not Patronize" lists,as "restraintand coercion" of employees? In myCurtisdissent Ihave detailed the legislative history and precedents which support theview that Section 8 (b) (1) (A) does not even encompass peacefulpicketing.A fortiori,and inescapably in view of the presence ofSection 8 (c), which precludes finding the expression of "views,agreements,or opinion" to constitute an unfair labor practice, Sec-tion 8(b) (1) (A) cannot be utilized to proscribe such consumerappeals.I would further direct attention to the ramifications and serious con-sequencesof the majority decision.As inCurtis,where the theoryof coercion utilized to find picketing there to be restraint and coercionviolative of Section 8 (b) (1) (A) is no less applicable toallpicket-ing regardless of object, the application of the same theory of coercionto the use of a "Do Not Patronize" list in this case similarly places injeopardyallunion unfair lists, whatever the object of the boycott.I can only assume that my colleagues in this situation, as in theCurtissituation, are so concerned with the Union's attempt to securerecognition under the similar circumstances of this case, that they feelcompelled to find some method of labeling the conduct an unfair laborpractice and have accordingly extended the meaning of "coercion". asused in Section 8 (b) (1) (A) to encompass it. Thus they continueto amend the Act.Having inCurtisadopted a theory of coercionwhich logically operates to abolish the traditional right of employeesto picket peacefully, they now amend Section 8 (c) by refusing to ap-ply it to expressions of views which they consider directed toward im-proper objects.The Board has no authority thus to legislate.As theTrial Examiner states in his Intermediate Report : "Sympathy for theplight of Alloy and its employees may be engendered by a recitationof thefactsof this case but in order to take remedial action some vio-lation of the Act must be shown." Like the Trial Examiner, I canfind no violation of the Act as written by Congress. INTERNATIONAL ASSOCIATION OF MACHINISTS315APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL ASSOCIATION OFMACHINISTS, LODGE 942, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that :WE WILL NOT restrain or coerce the employees of Alloy Manu-facturing Company in the exercise of rights guaranteed in Sec-tion 7 of the Act, including specifically the right to refrain fromengaging in any or all of the activities guaranteed thereunder.WE WILL NOT, by means of picketing or by threatening Alloywith a loss of business, attempt to cause Alloy to enter into anagreement with us containing union-shop provisions, until suchtime as we are the lawfully constituted bargaining representa-tive of Alloy's employees.INTERNATIONAL ASSOCIATION OF MACHINISTS,LODGE 942, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)'(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, orcovered by anyother material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by Alloy Manufacturing Company, herein Alloy, the Gen-eralCounsel of the National Labor Relations Board, herein the Board, issued hiscomplaint against International Association of Machinists, Lodge 942, AFL-CIO,herein the Respondent,alleging that the Respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section 8 (b) (1) (A) and(2) and Section 2 (6) and (7) of the National LaborRelationsAct, 61 Stat. 136,herein the Act.In respect to unfair labor practices,the complaint as amended at the hearingalleges that at times when it was not the statutory bargaining representative ofAlloy's employees,theRespondent by picketing,by publicizing an "unfair" list,and by urging others not to do business with Alloy, has attempted to cause Alloyto discriminate against Alloy employees in violation of Section 8 (a) (3) of theAct; by suchactions andby publiclyembarrassing,harassing, and disparagingemployees of Alloy, the Respondent has restrained and coerced the employees inthe exercise of rights guaranteed in Section 7 of the Act.Respondent's answer admits the fact of picketing but denies that it had at anytime a purpose to force Alloy to sign any collective-bargaining agreement.Pursuant to notice a hearing was held before the duly designated Trial Ex-aminer in Spokane, Washington,on November 19, 1956.All parties were repre-sented and were afforded opportunity to examine and cross-examine witnesses andto offer evidence pertinent to the issues.Briefs have been received from counselfor Alloy and counsel for the General Counsel.Upon the basis of the entire record in the case and from my observation of thewitnesses,I make the following: 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF ALLOY AND THE FUNCTION OF THE RESPONDENTThe complaint alleges, the answer admits, and I find that Alloy is the trade nameof a partnership composed of John A. Novell and Henry L. Peirone with a placeof business near Spokane, Washington, where Alloy is engaged in the manufacture,sale,and distribution of truck bodies, semi-trailers, and other similar products.Alloy's annual sales shipped to points outside the State of Washington exceeds$50,000 in value. It normally employs 8 or 10 persons in production and main-tenance work.Alloy is an employer within the meaning of Section 2 (2) of theAct whose operations affect commerce within the meaning of Section 2 (6) and(7) of the Act.The Respondent is organized for the purpose, in part, of serving as a collective-bargaining representative of employees working at the trade of machinist and ofthose doing related work. It is a labor organization within the meaning of Section2 (5) of the Act.II.THE UNFAIR LABOR PRACTICESIn late May or early June 1955, A. K. Schultz and Mel Lunde, representativesof the Respondent, visited the office of Alloy and met with the partners. Schultzsaid that he desired to enter into a bargaining relation with Alloy and presented acontract for signature.The proposed contract contained clauses acknowledgingthe representative status of the Respondent and provided for union-shop conditionsof employment.To the partners' protests that their employees must be givenopportunity to designate who should represent them, Schultz answered, "We aredoing things different this year" and said that he was leaving the contract forAlloy's consideration.At the time of this occurrence the Respondent had beendesignated as bargaining representative by no more than 2 of Alloy's approximately12 employees.A few weeks later Schultz told the partners that if they did notextend recognition and sign the contract a picket line would be established andsteps taken to put Alloy on the "We do not patronize" list of the Spokane CentralLabor Council.On June 20, 1955, the Respondent wrote to the Spokane Central Labor Councilrequesting that Alloy be placed on the "We do not patronize" list and, continuing,"To date this firm has refused to negotiate the wages, hours and conditions ofemployment of their employees who are represented by this union." It is the factthat on the date of this letter the Respondent did not represent more than two ofAlloy's employees.On June 23 following, Alloy petitioned the Board for an election.On July 12,the Respondent wrote to the Board's Regional Office in Seattle saying that it didnot claim to represent any of Alloy's employees but expressing an "intent to useevery means possible to inform the public that the Alloy Manufacturing Companydo not employ union help and that the existing conditions governing employmentare unfair to organized- labor.".On July 27, upon representations of the Respondent and after hearing repre-sentatives of Alloy, Spokane Central Labor Council placed the name of Alloy on its"We do not patronize" list where it remains.The list is carried in the periodicpublications of the Council.According to Schultz, on July 27 or 28, six of Alloy's employees signed cardsdesignating the Respondent as their bargaining representative.This circumstancewas never brought to the attention of Alloy and, indeed, during the hearing onAlloy's petition before a hearing officer of the Board on August 11, Schultz testifiedthat the Respondent represented none of Alloy's employees. Schultz explained inthe course of his testimony at the hearing on the complaint here being consideredthat he placed little reliance upon the designations and was unsure that they trulyreflected the desires of the signers. I find it unnecessary to resolve this apparentconflict for the following reasons.On August 16 a picket was established by theRespondent before Alloy's premises and five of those signing designations have notsince appeared for work.The sixth had ceased to be an employee of Alloy a fewdays earlier.1The five have since been replaced and did not attempt to vote in theBoard election on October 28.The Respondent argues that a strike for recog-nition began on August 16 when the picket took his station. If this contention be'Eight employees passed the picket and reported for work.One of these had just beenhired and had not worked the previous clay ; another, the son of one of the partners, wasby statutory definition not an employee. It is apparent, nonetheless, that a majority ofemployees did not strike. INTERNATIONAL ASSOCIATION OF MACHINISTS317accepted it remains the fact that the Respondent has never demanded recognition bymeans of picketing or otherwise at a time when it was demonstrably the majorityrepresentative of Alloy's employees. It received no votes in the October election.The.single picket who was stationed before Alloy's premises on August 16 worea banner reading "This Firm Is Non-Union." Immediately following the electionitwas changed to convey the message that it was Alloy's employees who were"Non-Union" or "Unfair."This picketing continued except for an interval of 4 to6 weeks until about July 13, 1956.In urging Alloy to recognize it and to sign the contract, the Respondent threatenedthat failure to do so would result in action to persuade suppliers, customers, andtransporters no. longer to do business with Alloy.The threat was not idle. Schultztestified that he protested to the office of the Governor of the State of Washington.when he learned that Alloy had performed some work on State-owned trucks, andadvised Rainier Brewing Company of the fact that Alloy's employees. were notmembers of a union on an occasion when he learned that Alloy was apparentlydoing some work on a Rainier truck. The first incident occurred more than . 6months before the charge was filed and thus may not be evidence of an unfairlabor practice; the second took place within the allowed period. It is the Re-'spondent's admitted, indeed avowed, purpose to persuade the public generally towithhold patronage from Alloy until such time as Alloy employees choose theRespondent as their bargaining representative.Schultz warned Alloy that anotheremployer in the area faced with the same dilemma found it wise after enduringsome months of picketing with attendant financial loss to capitulate and grantRespondent's demands.So a situation has developed, intolerable from the viewpoint of Alloy, offeringa choice between suffering protracted, unrelenting interference with its desire toobtain business' wherever it can upon the basis of its ability to compete in themarket, or unlawfully imposing upon its employees a bargaining representativewhich none of them want and which they have formally, and, presumably, thought-fully rejected in an election.The Respondent views it differently. It is a law-fullyconstituted labor organization with large membership widely engaged inthe function of representing employees in matters commonly the subject of collec-tive bargaining.Due in part, at least, to its efforts the earnings of its membershave increased and their working conditions improved.To the extent that workersin the fields cultivated by the Respondent remain unorganized the standards ofemployment achieved and sought to be achieved are threatened. So the Respondentreasons such picketing as has occurred here to be a defensive gambit in a struggleonly partially won and still subject to reversal.The Respondent has genuineinterests to advance or protect and impliedly argues that peaceful picketing is adevice that should not be denied it.The problems thus engendered are not oftensimple and have vexed the Board and the courts in the past.No doubt they willcontinue to do so.Picketing is obviously a means of communication and it was thought for sometime after the decision of the Supreme Court inThornhill v. Alabama.2that peace-ful picketing was in contemplation of law no more than that.Later decisions,3however, laid down the rule that peaceful picketing could be enjoined if the objectsought thus to be attained was one contrary to public policy or forbidden bystatute.The Supreme Court has not, of course, told us what the public policyis in relation to any situation but has merely recognized the competence of Statecourts to decide that question.No Federal tribunal, judicial or administrative, isempowered to establish public policy, that being the prerogative of the legislature.A court of general jurisdiction may look to the whole field of legislation to discoverwhat the legislative branch of government has proclaimed in that connection.Anadministrative agency such as the Board must find policy expressed in the statuteentrusted to its administration.Thus the Board, for example, may not find thattheAct has been violated merely because the conduct of an employer or a unionin a given situation is contrary to the policy expressed in the wording of the-Clay-ton Act, or because it fails to satisfy some ethical or moral standard. Sympathyfor the plight of Alloy and its employees may be engendered by a. recitation ofthe facts of this case but in order. to take remedial action some violation of theAct must be shown.21310 U. S. 83.Giboney v. Empire Storage and Ice Company,330 U. S. 490;Building Service EmployeesInternational Union, Local 262 v. Gazza,n,339 U. S. 532 ;Hughes, et al., v. Superior Court,339 U. S.-46.0:;andInternational Brotherhood of Teamsters v. Hanke, et at.,339 U. S.470. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel is confident that he has donethis and tothe extent thatthe picketingwas anattempt to force Alloy tosign a union-shop contract he canciteBoard decisions to support him. Ina case4 in which the operative factsclosely approximate those presented here, the Board found a violation of Sec-tion 8(b) (2) to have occurred.There the union placed pickets about a con-struction project on which both unionand nonunionworkers were employed.Finding that the object of the picketing was to cause the employer todiscriminateagainst the nonunionmen, the Boardissued its usual cease-and-desist order.Ingranting enforcement the Court of Appeals for the Tenth Circuit,noting thatthe picketingwas peaceful,nonetheless agreed that a violationhad been spelledout.5That decision is apt enough, in myopinion,to govern this case.Here, too,the picketing was peaceful but it had an unlawful objective: to force by means ofeconomic coercionthe signingof a union-shop contract.Had the picketing suc-ceeded in its purpose, Alloy would have imposed upon its employees a require-mentthat they join the Respondent as a condition of employment, thusdiscriminat-ing againstthem in violation of Section 8 (a) (3) of the Act. Such a conditionmay not be the subject of a contract between an employerand a unionwhich isnot the representative of the employees.The General Counsel's contentionthat the picketing was unlawfulin stillanotheraspect isconsidered below.Section 7 of the Act guarantees to employees the right to select their bargainingrepresentative and to choose not to have such representation.Clearly,Alloy'semployees had selected the latter alternative.Respondent had attempted to gaintheir support in 1954 and, after losing an election that year and withoutobtainingany more members among the employees, unabashedly demandedrecognition in1955.Respondent concedes that when the demand was made it was not in truththe representative of the employees.The demand was refused but had it beengranted Alloy would have interfered with the right of its employees to make theirown choice and would have violated Section 8 (a) (1) of the Act.Because itrejected Respondent's demand its premises were picketed.The powers of the Board which the complaint seeks to invoke are narrowlyrestricted.Alone here to be considered is the question whether Respondent bypicketing, by causing Alloy to be included in the "We do not patronize"list,andby urging others not to do business with Alloy, has restrained and coerced Alloy'semployees in the exercise of rights guaranteed by the Act.When invited or urged to join a union an employee may pause to reflect uponthe advantages or disadvantages inherent in his choice.Alloy's employees haveconsidered the question and have decided that they prefer not to have representa-tion.As in all such decisions self-interest has its play.Workers sometimes, atleast, join unions because they hope to gain some economic benefit and sometimesare deterred from doing so by comparable considerations.It istrue that busi-ness operations employing union labor will be preferred by some customers andavoided by others solely upon the basis of that factor.This circumstance operatesto benefit employees or not, depending upon the choice made in relation to thepredilections of their employer's clientele.Because their employer's business maybe affected by such a choice it follows that the employees themselves have aneconomic stake in the reaction of customers to their designation of a bargain-ing representative or refusal to do so. So it may well be said that the selectionof a union representative is often or perhaps always made in a climate not entirelyfree from elements which have a coercive quality.These elements are a partof the very fabric of industrial and commercial life quite beyond the reach ofany conceivable statutory remedy. I do not doubt the right of the Respondent topublicize by appropriate means the fact that Alloy's employees are not representedby a union and even to persuade others by peaceful and truthful propaganda not topatronize Alloy for thatreasonif the persuasion is attempted to be accomplishedby no more than the expression of "views, argument, or opinion." 6I do not understand that publication of the "We do not patronize"list ismore thanthe expression of an opinionand I would place the requests of businessorganiza-4 Denver Building and Construction Trades Council,et al.(Henry Shore),90 NLRB1768.192 F. 2d 577 (C. A. 10).6 Section 8 (c) of the Act reads :The expressing of any views, argument, or opinion, or the dissemination thereof,whether in written, printed, graphic, or visual form, shall not constitute or be evi-dence of an unfair labor practice under any of the provisions of this Act, if suchexpression contains no threat of reprisal or force or promise of benefit. INTERNATIONAL ASSOCIATION OF MACHINISTS319tions that they not patronize Alloy in thesamecategory.The picketing, I find,does not enjoy thesameprotection.It is true that it was conducted in a peacefulmannerand constituted no physical hindrance to those who desired to enter Alloy'splant.However, in upholding an injunctionagainstpeaceful picketing in theGazzamcase cited above, the Supreme Court said, ". . picketing is more thanspeech Viand establishesa locus inquothat has far more potential for inducing actionor nonaction than themessagethe pickets convey, this Court has not hesitated touphold a State's restraint of acts and conduct whichare anabuse of the right topicket rather than a means of peaceful and truthful publicity." It seems apparentthat the entire course of Respondent's conduct in picketing and otherwise attemptingadversely to affect Alloy's business had for its principal purpose the gaining of recog-nition inderogation of the rights of Alloy's employees under the Act.To the extentthat such conduct isimmunizedfrom an unfair labor practice finding by Section8 (c) no remedy may be afforded. But as has been seen, picketing may not beequated with the expression of "views, argument, or opinion" and thus falls out-side the scope of that section.Because the picketing was a device and techniquedesigned to accomplish a restraint and coercion of Alloy's employees, I find thatthe Respondent by picketing Alloy's premises in the circumstances described andfor that purpose restrained and coerced employees of Alloy in the exercise of rightsguaranteed in Section 7 of the Act and that the Respondent thereby has violatedSection 8 (b) (1) (A) of the Act.For the reasons stated earlier in this report, and upon the basis of the facts therefound, I conclude and find that by picketing Alloy and by threatening to bring eco-nomicpressures to bear upon it unless an unlawful union-security agreement wassigned, the Respondent attempted to cause Alloy to discriminate against its employeesin violation of Section 8 (a) (3) of the Act and has thereby violated Section 8 (b)(2) of the Act. .Because that section is qualified by Section 8 (c) I do not consider the appeals toAlloy's customers and suppliers otherwise made or the publication of the "We do notpatronize" list to constitute evidence of a violation.The Board has held an attempt to cause an employer to discriminateagainstemployees in violation of Section 8 (a) (3) not to amount to restraint and coercionwithin the meaning of Section 8 (b) (1) (A) if no actual discrimination occursand that decisional rule is followed here.?III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with the operations of Alloy set forth in section 1, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and such of them as have been found to constitute unfair labor practices tendto lead, to labor disputes burdening and obstructing commerce and the free flowof commerce.IV.THE REMEDYHaving found that the Respondent has violated Section 8 (b) (1) (A) and (2) ofthe Act, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.InternationalAssociation ofMachinists, Lodge 942, AFL-CIO, is a labororganization within the meaning of Section 2 (5) of the Act.2.AlloyManufacturing Company, a partnership composed of John A. , Novelland Henry L. Peirone, is an employer within the meaning of Section 2 (2) of the Act.3.By picketing the premises of Alloy for the purpose of restraining and coercingthe employees of Alloy, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act.4.By picketing the premises of Alloy and by threatening to divert business fromAlloy in an attempt to cause Alloy to discriminate against its employees in violationof Section 8 (a) (3) of the Act, the Respondent has violated Section 8 (b) (2) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.-[Recommendations omitted from publication.]vMedford Building and Construction Trades Council of the American Federation ofLabor, et at.,96 NLRB 165,166.